              Case 2:16-cv-00806-WBS-AC Document 166 Filed 04/20/20 Page 1 of 3


     1   MEYLAN DAVITT JAIN AREVIAN & KIM LLP
         Peter J. Most (SBN 143963)
     2     Email: pmost@MDJAlaw.com
         444 South Flower Street, Suite 1850
     3   Los Angeles, CA 90071
         Telephone: (213) 225-6000
     4   Facsimile: (213) 225-6660

     5   THE LAW OFFICE OF DAVID J. HAMILTON
         David J. Hamilton (SBN 117857)
     6     Email: dhamilton@hamiltonlaw.biz
         2299 Bowlin Lane
     7   Twin Falls, ID 83301-8102
         Telephone: (661) 373-6108
     8
         LAW OFFICES OF GLENN POWELL & ASSOCIATES, LLC
     9   Glenn Powell (Pro Hac Vice)
           Email: lawofficesofgpowell@comcast.net
    10   49 Sunset Terrace, P.O. Box 74
         Collinsville, CT 06022
    11   Telephone: (860) 693-1747

    12   Attorneys for Defendants Register Tapes Unlimited, Inc.
         and Register Tapes Unlimited, L.P.
    13
    14
                                      UNITED STATES DISTRICT COURT
    15
                                     EASTERN DISTRICT OF CALIFORNIA
    16
    17
    18   ROBERT TERRY,                                       CASE NO. 2:16-cv-00806-WBS-AC
                                                             [Hon. William B. Shubb]
    19                 Plaintiff,
                                                             ORDER GRANTING (REVISED)
    20   v.                                                  STIPULATION TO MODIFY
    21                                                       SCHEDULING ORDER
         REGISTER TAPES UNLIMITED, INC. and
    22   REGISTER TAPES UNLIMITED, L.P.,
                                                             Complaint Filed: January 26, 2016
    23                 Defendants.                           Trial Date: November 3, 2020
    24                                                       Proposed Trial Date: March 30, 2021
    25
    26
    27
    28
MEYLAN DAVITT
                                                                           Case No. 2:16-CV-00806-WBS-AC
                       [PROPOSED] ORDER GRANTING (REV’D) STIPULATION TO MODIFY SCHEDULING ORDER
JAIN AREVIAN & KIM LLP
             Case 2:16-cv-00806-WBS-AC Document 166 Filed 04/20/20 Page 2 of 3


     1          Pursuant to the Parties’ Stipulation to Modify Scheduling Order, the Parties’ requests regarding

     2   scheduling certain matters are GRANTED as follows:

     3          1.     The Discovery Cut-Off date shall be continued from May 29, 2020, to September 30,

     4                 2020, as follows:

     5                     a. Plaintiff Robert Terry may serve (i) up to twenty-five (25) additional document

     6                         requests; (ii) requests for admission and corresponding interrogatories; (iii) five

     7                         (5) additional interrogatories; (iv) third party subpoenas; and (v) deposition

     8                         notices solely concerning newly-served discovery responses;

     9                     b. Defendant Register Tapes Unlimited, L.P. may serve (i) up to twenty-five (25)

    10                         additional document requests; (ii) requests for admission and corresponding

    11                         interrogatories; (iii) five (5) additional interrogatories; (iv) third party

    12                         subpoenas; and (v) deposition notices solely concerning newly-served discovery

    13                         responses; and

    14                     c. Defendant Register Tapes Unlimited, Inc. may serve (i) requests for admission

    15                         and corresponding interrogatories; (ii) third party subpoenas; and (iii) deposition

    16                         notices solely concerning newly-served discovery responses.

    17          2.     Defendants’ Rule 35 Exam of Plaintiff Robert Terry, currently due to be conducted by

    18                 May 29, 2020, shall be conducted by September 30, 2020.

    19          3.     Defendants’ rebuttal expert reports, currently due May 29, 2020, shall be served by

    20                 October 23, 2020.

    21          4.     The Discovery Motion Cut-Off date shall be continued from July 3, 2020, to October

    22                 30, 2020, and additional discovery may be compelled, and responses served, after that

    23                 date pursuant to Orders obtained by motions filed on or before that date.

    24          5.     All motions, except motions for continuances, temporary restraining orders, or other

    25                 emergency applications, shall be filed on or before November 23, 2020.

    26          6.     The Expert Discovery Cut-Off date shall be continued from August 25, 2020, to

    27                 December 18, 2020.

    28
                                                             -1-
MEYLAN DAVITT
                                                                                  Case No. 2:16-CV-00806-WBS-AC
                       [PROPOSED] ORDER GRANTING (REV’D) STIPULATION TO MODIFY SCHEDULING ORDER
JAIN AREVIAN & KIM LLP
             Case 2:16-cv-00806-WBS-AC Document 166 Filed 04/20/20 Page 3 of 3


     1          7.    The deadline to lodge the Parties’ joint pre-trial conference statement shall be continued

     2                from September 3, 2020, to January 19, 2021, pursuant to Local Rule 281(a)(2).

     3          8.    The Pre-Trial Conference shall be continued from September 14, 2020, to February 1,

     4                2021, at 1:30pm in Courtroom 5.

     5          9.    The trial shall be continued from November 3, 2020, to March 30, 2021, at 9:00am in

     6                Courtroom 5.

     7          IT IS SO ORDERED.

     8
         Dated: April 17, 2020
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                         -2-
MEYLAN DAVITT
                                                                             Case No. 2:16-CV-00806-WBS-AC
                       [PROPOSED] ORDER GRANTING (REV’D) STIPULATION TO MODIFY SCHEDULING ORDER
JAIN AREVIAN & KIM LLP
